Case 18-00235-mdc          Doc 266     Filed 12/02/20 Entered 12/02/20 16:33:30              Desc Main
                                      Document      Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re
                                                       CHAPTER 7
  WORLEY & OBETZ, INC., et al.,
                                                       Case No. 18-13774 (MDC)
                          Debtors.                     (Jointly Administered)

  CHRISTINE C. SHUBERT, Chapter 7                      Adv. No. 18-00235 (MDC)
  Trustee for the Estates of Worley & Obetz,
  Inc., et al.;
                       Plaintiff,

                         vs.

  ROBERT SETH OBETZ, et al.,

                        Defendants.


                      MOTION FOR ENTRY OF CONSENT ORDER
                AMENDING ORDER APPOINTING RENT RECEIVER [A.D.I. 162]

          Plaintiff Christine C. Shubert (the “Trustee” or “Plaintiff”), Chapter 7 Trustee for the

 jointly-administered estates of Worley & Obetz, Inc., et al. (collectively, the “Debtors”), by and

 through her counsel, Fox Rothschild LLP, requests entry of the Consent Order Amending Order

 Appointing Rent Receiver attached hereto as Exhibit “A” (the “Consent Order”), thereby

 amending this Court’s Receiver Order (as defined below) as more fully set forth therein. In

 support, Plaintiff alleges as follows:

                                  JURISDICTION AND VENUE

          1.      The Court (the “Bankruptcy Court”) has jurisdiction over this Motion pursuant to

 28 U.S.C. §§ 157 and 1334.           This matter is a core proceeding pursuant to 28 U.S.C.

 §§ 157(b)(2)(A) and (O).

          2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                   1
 116736969.v2
Case 18-00235-mdc           Doc 266       Filed 12/02/20 Entered 12/02/20 16:33:30                   Desc Main
                                         Document      Page 2 of 6



         3.       The statutory predicates for the relief requested herein are Fed. R. Bankr. P. 7064,

 11 U.S.C. § 105(a), and the Pennsylvania Uniform Voidable Transactions Act (“PUVTA”), 12 Pa.

 C.S.A. §§ 5101, et seq.

                                       FACTUAL BACKGROUND

         4.       On June 6, 2018 (the “Petition Date”), each of the Debtors filed a voluntary petition

 for relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

 Eastern District of Pennsylvania.

         5.       On June 6, 2018, the Office of the United States Trustee appointed Christine C.

 Shubert as Chapter 7 Trustee of the Debtors’ estates, which appointment remains in effect.

         6.       By Order entered on June 19, 2018, this Court consolidated the Debtors’ cases, for

 procedural purposes only, and ordered the joint administration of the Debtors’ cases pursuant to

 Bankruptcy Rule 1015(b) and Local Rule 1015-1 under In re Worley & Obetz, Inc., et al., Case

 No. 18-13774 (REF) [D.I. 75].

         7.       On December 6, 2018, Plaintiff filed and Amended Complaint in the above-

 captioned adversary action against, among other defendants, Robert Seth Obetz, Robert W. Obetz,

 Jr., Jeffrey B. Lyons, Marjorie S. Obetz, Melissa Obetz, 149 Doe Run Road, LP, 149 Doe Run

 Road, GP, LLC, 202 Greenfield, LP, 202 Greenfield General, LLC, Doe Run Road, LLC, and

 Lyons & Obetz (collectively, the “Defendants”)1 [See Amended Complaint, at A.D.I. 30].

         8.       Among other things, the Amended Complaint includes counts for the turnover of

 the following real properties (each, a “Property”, and collectively, the “Properties”, and excluding




 1
  Defendants, Molly S. Obetz, Samuel J. Obetz, Judith A. Avilez, Karen L. Connelly, Julie Lyons, Howard W. Cramer,
 Jr., Kathleen A. Cramer, Michele K. Klusewitz, a/k/a Michele Kelly, 535 Stiegel Valley Road, LLC, OL Partners,
 LLC, G-Force Sportfishing, Inc., JW Bishop Properties, LLC, and JSB Retention, LLC, have no interest in the real
 properties identified in this Motion.

                                                        2
 116736969.v2
Case 18-00235-mdc          Doc 266    Filed 12/02/20 Entered 12/02/20 16:33:30          Desc Main
                                     Document      Page 3 of 6



 45 Doe Run Road (as defined herein), the “Mortgaged Properties”), which certain Defendants

 leased to non-debtor commercial tenants prior to the Petition Date:

                Property                             Current Record Owner of Property

                41 Doe Run Road,                     Lyons & Obetz
                Manheim, PA 17545
                45 Doe Run Road,                     Doe Run Road LLC
                Manheim, PA 17545 (“45 Doe
                Run Road”)
                55 Doe Run Road,                     Lyons & Obetz
                Manheim, PA 17545
                62 Doe Run Road,                     Doe Run Road LLC
                Manheim, PA 17545
                149 Doe Run Road,                    149 Doe Run Road, LP
                Manheim, PA 17545
                202 Greenfield Road,                 202 Greenfield, LP
                Lancaster, PA 17601

         9.     Except for the property located at 45 Doe Run Road, Fulton Bank, N.A. (the

 “Bank”) has first priority liens on the Properties pursuant to certain prepetition mortgage loans

 (the “Mortgages”).

         10.    On August 28, 2019, this Court entered an Order Appointing Rent Receiver [A.D.I.

 162], as clarified by that certain Consent Order Clarifying Order Appointing Rent Receiver [A.D.I.

 184] (together, the “Receiver Order”). Pursuant to the Receiver Order, this Court appointed

 Thomas J. Beane of Beane Associates, Inc. as the rent receiver (the “Receiver”) to, among other

 things, manage the rent collection and payment of expenses for the Properties.

         11.    Over one year later, on October 28, 2020, the Trustee filed a Motion for an Order

 Approving Settlement Agreement By and Among the Chapter 7 Trustee and Defendants (the “9019

 Motion”) [A.D.I. 258], therein requesting approval of that certain Settlement Agreement attached

 to the 9019 Motion as Exhibit “A” (the “Settlement Agreement”).




                                                 3
 116736969.v2
Case 18-00235-mdc          Doc 266     Filed 12/02/20 Entered 12/02/20 16:33:30            Desc Main
                                      Document      Page 4 of 6



         12.     Under the terms of the Settlement Agreement, Defendants are transferring record

 title of the Properties (the “Transfer”) to Plaintiff.

         13.     In accordance with the terms of the Receiver Order, Defendants and Plaintiff have

 requested that the Bank, holder of the Mortgages on the Mortgaged Properties, consent to the

 Transfer.

         14.     The Bank is willing to consent to the Transfer under the terms and conditions of

 the Consent Order. In sum, the Consent Order achieves two primary and mutually beneficial goals:

 (1) maintain the Receiver’s role until Plaintiff liquidates the Properties, which, under the terms of

 the Receiver Order, would otherwise terminate upon the Transfer; and (2) provide a minimum

 recovery for the Debtors’ estates through the proposed Carve-Out (as defined therein) in the event

 the equity in a particular Property does not ultimately exceed the applicable Mortgage.

         15.     On December 2, 2020, the Court held a hearing on the 9019 Motion where the Court

 orally approved the Settlement Agreement, which will become final and non-appealable on or

 about December 16, 2020.

         16.     Accordingly, Plaintiff seeks entry of the Consent Order.

                                        RELIEF REQUESTED

         17.     Plaintiff respectfully requests that the Court enter the Consent Order, and granting

 such other and further relief as the Court deems appropriate.

                                         BASIS FOR RELIEF

         18.     In adversary proceedings within a bankruptcy case where the defendant is not the

 debtor or the trustee, Federal Rule of Bankruptcy Procedure 7064 and 11 U.S.C. § 105(a) permit

 a bankruptcy court to award a plaintiff whatever prejudgment remedies are available under state

 law, including the appointment of a receiver. See In re Teknek, LLC, 343 B.R. 850, 873 (N.D. Ill.



                                                     4
 116736969.v2
Case 18-00235-mdc         Doc 266     Filed 12/02/20 Entered 12/02/20 16:33:30             Desc Main
                                     Document      Page 5 of 6



 2006) (citing In re Memorial Estates, 797 F.2d 516, 519-20 (7th Cir. 1986) (holding bankruptcy

 court had authority to appoint receiver to administer mortgaged property of debtor at request of

 mortgagee); In re Schlien, 178 B.R. 82 (Bankr. E.D Pa. 1995) (“[G]enerally, the appointment of a

 receiver is a remedy which lies within the ambit of the Court’s authority, particularly where, as

 here, the threat of asset dissipation is raised.”); see also In re Cassidy Land and Cattle Co., Inc.,

 836 F.2d 1130 (8th Cir. 1988) (holding bankruptcy court had authority to appoint receiver in

 adversary proceeding brought by bankruptcy trustee to foreclose mortgage, for limited purpose of

 administering mortgaged property pending disposition of foreclosure proceeding); Fleet Business

 Credit, L.L.C. v. Wings Restaurants, Inc., 291 B.R. 550 (N.D. Okla. 2009) (holding bankruptcy

 court had authority to appoint receiver even in absence of any misconduct in order to prevent

 dissipation of rents in which creditor had security interest).

         19.    Under PUVTA, a creditor may likewise obtain: (1) an injunction against further

 disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

 (2) appointment of a receiver to take charge of the asset transferred or of other property of the

 transferee; or (3) any other relief the circumstances may require. See 12 Pa. C.S.A. § 5107(a)(3).

         20.    Here, the Bankruptcy Court should approve the Consent Order to ensure that all

 applicable rents are collected and that all applicable expenses relating to the Properties are timely

 paid until Plaintiff liquidates the Properties. Doing so will maintain and maximize the value of the

 Properties, which will benefit all of the Debtors’ creditors. Additionally, the Consent Order

 provides a mechanism (i.e., the Carve-Out) that will ensure a meaningful recovery by the Debtors’

 estates in the event the equity in a particular property is insufficient to satisfy the applicable

 Mortgage. Thus, the Consent Order is in the best interests of the Debtors’ estates and should be

 approved.



                                                   5
 116736969.v2
Case 18-00235-mdc         Doc 266     Filed 12/02/20 Entered 12/02/20 16:33:30              Desc Main
                                     Document      Page 6 of 6



         21.    The other defendants, including Judith A. Avilez, Karen L. Connelly, Julie Lyons,

 Howard W. Cramer, Jr., Kathleen A. Cramer, Michele K. Klusewitz, a/k/a Michele Kelly, 535

 Stiegel Valley Road, LLC, OL Partners, LLC, G-Force Sportfishing, Inc., JW Bishop Properties,

 LLC, and JSB Retention, LLC have no interest in the Properties and, therefore, will not be

 prejudiced by the continued appointment of the Receiver with respect to the Properties.

                                              NOTICE

         22.    Notice of this Motion will be provided to: (i) the Office of the United States Trustee

 for the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank;

 (iv) counsel for the Receiver; (v) all parties who have requested notice pursuant to Fed. R. Bankr.

 P. 2002; and (vi) in accordance with this Court’s August 1, 2018 Order Pursuant to 11 U.S.C. §§

 102 and 105(a) and Fed. R. Bankr. P. 2002(m) and 9007 Establishing Notice and Service

 Procedures [D.I. 265].

                                           CONCLUSION

         WHEREFORE, Plaintiff respectfully requests that this Court enter the Consent Order, and

 granting such other and further relief as the Court deems appropriate.

                                        Respectfully submitted,

                                        FOX ROTHSCHILD LLP

                                        By: /s/ Michael G. Menkowitz
                                        Michael G. Menkowitz, Esquire
                                        Jesse M. Harris, Esquire
                                        2000 Market Street, Twentieth Floor
                                        Philadelphia, PA 19103-3222
                                        Phone (215) 299-2000/Fax (215) 299-2150
                                        mmenkowitz@foxrothschild.com
                                        jesseharris@foxrothschild.com

                                        Attorneys for Christine C. Shubert, Chapter 7 Trustee for
                                        the estates of Worley & Obetz, Inc., et al.
 Dated: December 2, 2020


                                                   6
 116736969.v2
